Citation Nr: 1549586	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  11-20 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 30 percent for phobic disorder with claustrophobia and anxiety attacks (phobic disorder), to include the question of a total disability rating based on individual unemployability (TDIU) due to this disability.

3.  Entitlement to an increased rating for service-connected right knee disability, currently rated as 10 percent disabling.

4.  Entitlement to TDIU based on multiple service-connected disabilities.



REPRESENTATION

Veteran represented by:  Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to May 1980.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from the February 2007 and March 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania RO.  

This appeal was previously before the Board in June 2014.  At that time, citing to Bond v. Shinseki, 659 F.3d 1362 (2011), the Board found that the issue of the rating for his service-connected phobic disorder was on appeal from the February 2007 rating decision.

In the June 2014 decision, the Board dismissed the claim as to the application to reopen the issue of service connection for PTSD and remanded the issue of an increased rating for the service-connected phobic disorder for additional development.

Thereafter, the Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).  By a September 2014 Joint Motion for Partial Remand (JMPR), the attorney representing the Veteran before the Court and the attorney representing the Secretary of VA (the Parties) found error in the Board's dismissal of the application to reopen the claim for service connection for PTSD.  Specifically, the Board had found that the claim as to PTSD was moot as the Veteran's psychiatric symptoms were already considered and compensated under the service-connected phobic disorder.  The Parties found that the question of compensation for a disability was not dispositive of whether a disability is service connected and moved the Court to vacate the June 2014 Board decision as to this issue in order to allow the Board to further consider the claim as to PTSD.  The JMPR was later adopted by the Court by an October 2014 Order.  The attorney representing the Veteran before the Court and the Veteran executed a VA Form 21-22a appointing the attorney the Veteran's representative before VA.

In an October 2014 Supplemental Statement of Case (SSOC), the Agency of Original Jurisdiction (AOJ) readjudicated the issue of an increased rating for the service-connected phobic disorder.  Review of the development completed pursuant to the June 2014 Board decision (obtaining updated VA treatment records and disability records from the Social Security Administration (SSA)) reveals that the AOJ complied with the Board directives as to the increased rating claim for the service-connected phobic disorder.  See Stegall v. West, 11 Vet. App. 268 (1998).

In a November 2013 rating decision, the RO denied entitlement to an increased rating for a right knee disability, currently rated as 10 percent disabling and denied entitlement to TDIU.  The Veteran has asserted entitlement to TDIU based on his service connected phobic disability and bilateral knee disabilities.  In this rating decision, the RO also denied that new and material evidence has been submitted to reopen a claim for service connection for PTSD.  After the June 2014 Board decision, but within a year of the rating decision, the Veteran's attorney-representative filed a Notice of Disagreement (NOD) to the November 2013 rating decision.  As to the claim related to PTSD, this claim is already in appellate status.  As to the increased rating claim for the right knee and entitlement to TDIU based on his service-connected psychiatric disability and knee disabilities, the Board remands these claims to allow the AOJ to issue a Statement of the Case (SOC) as to these two issues.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The attorney-representative submitted a September 2015 private psychiatric examination of the Veteran.  Although the attorney-representative waived initial AOJ consideration of this evidence, the Board's review of this evidence reveals that it triggers, as discussed in greater detail below, the duty to obtain additional medical evidence with opinion.  See 38 C.F.R. § 3.159, 20.1304 (2015).

In addition, the attorney-representative's argument and the recent statements from the Veteran raise the issue of entitlement to TDIU based on the service-connected phobic disorder alone.  Unlike the TDIU claim previously discussed that is based on multiple service-connected disabilities, this claim is part and parcel of the claim previously perfected and, therefore, the Board directs additional development on the merits of this claim in the below remand.  See  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Further, as discussed below, the Board reopens the claim for entitlement to service connection for PTSD based on the September 2015 private psychiatric examination.  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

The reopened issue of entitlement to service connection for PTSD and entitlement to an increased ratings for service-connected phobic disorder and a right knee disability, as well as entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a November 1999 rating decision, the RO denied entitlement to service connection for PTSD, citing that there was no confirmed diagnosis of PTSD.

2.  Evidence associated with the claims file since the November 1999 rating decision became final includes new evidence that relates to an unestablished fact necessary to substantiate the claim for service, and raises a reasonable possibility of substantiating the claim; specifically, in the September 2015 report, a private psychologist provided evidence related to whether the Veteran has PTSD and this evidence triggers the need to further develop whether the Veteran has a confirmed diagnosis of this disability.



CONCLUSIONS OF LAW

1.  The November 1999 rating decision in which the RO denied service connection for PTSD is final.  38 C.F.R. § 7105(b) (West 2014); 38 C.F.R. § 3.104, 20.302, 20.1103 (2015).

2.  As pertinent evidence received since the RO's November 1999 rating decision became final is new and material, the criteria for reopening the claim for service connection for PTSD are met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  Given the favorable disposition of the request to reopen the claim for service connection for PTSD, the Board finds it unnecessary to further discuss VA's duties under the VCAA at this time.

The Veteran is currently service connected for a phobic disorder, a psychiatric disability, rated as 30 percent disabling.  The question of the appropriate rating for this psychiatric disability is currently in appellate status and is further addressed in the below remand.  Pursuant to the JMPR, the issue of whether new and material evidence has been received to reopen the claim for service connection for PTSD is also currently before the Board.  This issue was denied on the merits in a November 1999 rating decision.  In relevant part, service connection requires current diagnosis of the disability.  See 38 C.F.R. §§ 3.303, 3.304(f).  Here, the RO found that there was not a confirmed diagnosis of PTSD.

The underlying February November 1999 rating decision became final as to the evidence then of record, and may not be considered on the same factual basis.  See 38 U.S.C.A. § 7105(d); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

For petitions to reopen filed on and after August 29, 2001, such as this claim, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record. This analysis is undertaken by comparing the newly received evidence with the evidence previously of record. After evidence is determined to be new, the next question is whether it is material.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Se Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

In the current appeal, the attorney-representative submitted a report by a private psychologist.  In relevant part, the private psychologist wrote that he "suspects that it is possible that, upon treatment for substance abuse, [the Veteran] might meet criteria for PTSD."  This appeal, in total, raises complex questions between the connection between the service-connected phobic disorder, documented substance abuse, personality disorder, and any possible PTSD diagnosis.  To fully and accurately adjudicate this appeal, the Board finds that it must evaluate the probative value of the private psychologists discussion of the Veteran's possible PTSD discussion.  This is only possible once the claim is reopened.  Further, such complete development of this claim requires that VA assist by obtaining opinion on the question of PTSD, and such a remand for examination, requires reopening of the claim.  Based on these reasons and this analysis, the claim for service connection for PTSD is reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010); 38 C.F.R. §§ 3.156, 3.159 (2015). 


ORDER

As new and material evidence to reopen the claim for service connection for PTSD has been received, to this limited extent, the appeal is granted.


REMAND

As outlined above, the Board reopened the claim for service connection for PTSD.  In the Introduction, the Board also noted that the Veteran's attorney-representative recently submitted additional medical evidence; after review of this evidence, the Board finds that this evidence triggers the duty to assist by obtaining additional medical evidence.

Specifically, review of the medical evidence of file reveals a complex medical history regarding the Veteran's psychiatric diagnoses and the symptoms medical professionals have attributed to these diagnoses.  The Veteran is service-connected for a phobic disorder with claustrophobia and anxiety attacks.  Currently, the Veteran has been rated based on symptoms from acquired psychiatric disability.  In the most recent VA psychiatric examination, conducted in October 2013, the examiner found that the service-connected acquired psychiatric disorder was in remission.  This examiner found that the Veteran's symptoms were instead attributable to a cannabis dependence.  The examiner also diagnosed a personality disorder.  Review of the evidence of record indicates various medical examiners have found that a substantial component of the Veteran's psychiatric symptoms were due to substance abuse and personality disorders.

The Board is precluded from differentiating between symptomatology attributed to a service-connected disability and a nonservice-connected condition in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996)).  In addition, personality disorder are not "diseases" for which service connection can be granted, and as a "matter of law" are not compensable disabilities. 38 C.F.R. § 3.303(c); Beno v. Principi, 3 Vet. App. 439, 441 (1992).  Further, although VA is generally precluded from awarding compensation if a disability is the result of a Veteran's own willful misconduct or abuse of alcohol or drugs, compensation is allowed for an alcohol or drug abuse disability if such is secondary to a service-connected disability.  Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001).

In line with this, the AOJ had rated the service-connected disability based on symptoms attributed to the acquired service-connected phobic disorder by the medical evidence and did not rate symptoms due to substance abuse or a personality disorder.  As noted, the most recent VA examination found that the service-connected disability was in remission, and thus, found, essentially, no current functional impairment caused by the service-connected disability.

As discussed above, the attorney-representative submitted a September 2015 private psychological report.  In this report, the psychologist indicates review of the substantial amount of evidence in the claims file and documents three clinical interviews of the Veteran.  The psychologist made statements related to the Veteran's substance abuse beginning in service, but also wrote that it was possible that the substance abuse served as a form of self-medication for other psychiatric disability; he continued, however, that the "level of use makes it impossible to differentiate what reported symptoms are associated with what physical or mental diagnosis."  In this regard, the psychologist noted that the Veteran had used marijuana on each day he was interviewed.  The psychologist opined that it was at least as likely as not that the Veteran had been unemployable "since at least 1995 due to functional impairments related to substance use, physiological injuries, personality characteristics, interpersonal challenges, and mental health concerns." 

The psychologist, however, also noted that the Veteran's "accounts of dates and events tended to change between evaluations" and stated that "because of these discrepancies, it was not possible to clarify and confirm some" of the Veteran's statements.  In contrast, in another portion of this report, the same psychologist wrote that the Veteran "was a fair historian and much of his self-report was verified by collateral data."  

After the review of the current record, to include the September 2015 private psychology report, the Board finds that the duty to assist requires remand in order to obtain an additional thorough examination.  The reasons for this additional VA examination are several.  The contents of the September 2015 report indicate, essentially, that the Veteran's psychological symptoms are severe but the report contains internal contradictions regarding the veracity of the history reported by the Veteran and relied upon by the psychologist.

Read in a certain context, the private psychologist opines that it is impossible, essentially, to separate out service-connected and non-service connected symptoms based on the Veteran's substance abuse; other medical professionals, however, have separated out symptoms.  The Board, nevertheless, still finds that the contents of the report raises the issue of whether there has been an increase in severity of the service-connected phobic disorder.  In addition, the contents of this report raises the question of whether substance abuse disorder is secondary to the service-connected disability.  See 38 C.F.R. § 3.310.  Further, the report raises the issue of whether the service-connected disorder results in TDIU for any period under appeal.  See generally Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Chotta v. Peake, 22 Vet. App. 80 (2008).

As to PTSD, the private psychologist indicated, in essence, that the Veteran may have PTSD if it were not for other overlaid psychiatric disability.  Other medical professionals have previously found no confirmed PTSD disability.  As the Board is directing VA to obtain a detailed and thorough psychiatric examination, the Board finds it useful to directly ask again based on review of the record and all the medical evidence whether the Veteran has PTSD.

Further, in a statement dated in July 2015 attached to the September 2015 private psychology report, the Veteran reported current treatment from two different providers.  It is unclear whether these up-to-date records from these providers have been obtained.  Upon remand, the AOJ should seek such records.  See 38 C.F.R. § 3.159.

Upon Board remand previously, the AOJ obtained Pittsburg, Pennsylvania VA Medical Center (VAMC) treatment records dated through June 2014.  On remand, the AOJ should obtain updated VA treatment records.  See 38 C.F.R. § 3.159.

As to the claims for an increased rating for the right knee disability and as to the claim for TDIU based on the Veteran's multiple service-connected disabilities, as discussed in the Introduction, the attorney-representative has filed an NOD to these denials of sought benefits.  The Board remands these claims to allow the AOJ to issue an SOC on these two issues pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Send to the Veteran and his attorney-representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record, to include those listed in a July 2015 statement attached to the September 2015 private psychology report.  

If the Veteran responds, assist him in obtaining any additional evidence identified.  If any records cannot be obtained after reasonable efforts have been made, the AOJ should follow the provisions in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Obtain treatment records from the Pittsburgh VAMC from June 2014 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, the AOJ should follow the provisions in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  After completing directives (1)-(2), the Veteran should be scheduled for an appropriate VA examination so as to determine the current level of severity of his service-connected psychiatric disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  

Preliminarily, the examiner should address whether it at least as likely as not (50% or greater probability) that the Veteran's service-connected phobic disorder with claustrophobia and anxiety attacks (phobic disorder) caused or permanently aggravated the Veteran's substance abuse disorder?

If the answer to the question regarding substance abuse is yes, then the examiner should detail the symtpoms, and severity, thereof due to the service-connected phobic disorder and the associated substance abuse.

If the answer to the question regarding substance abuse is no, then the examiner should detail the symptoms and severity of the service-connected phobic disorder without regard to the symptoms related to substance abuse.

In either case, the examiner should not consider symptoms related to any diagnosed personality disorder to be part of the service-connected disability.

That is, the examiner should detail in all possible detail symptoms related to the service-connected phobic disability (and any related disability, such as possibly related substance abuse) versus symptoms related to non-service connected disability (here, the personality disorder and, if found to be non-secondary to the service-connected phobic disorder, the substance abuse disorder).

From July 2005 to the present, the examiner should also discuss the functional impact that the service-connected psychiatric symptoms has on the Veteran's ability to work, consistent with the Veteran's education and training.  Again, in providing this opinion, the examiner should carefully consider only those symptoms that the current examination and review of the evidence of record shows are related to the service-connected disability or which is secondary to the service-connected disability.  

As to PTSD, the examiner should provide an opinion whether the Veteran has a PTSD diagnosis that meets the criteria under the DSM-IV.  If a diagnosis is provided, the examiner should detail the stressor(s) the diagnosis is based upon.

Thorough rationale for all opinions provided should be included in the examination report.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs (to include additional development regarding the claim for PTSD if the examination reveals a current diagnosis), readjudicate the Veteran's claims for an increase rating for the service-connected phobic disorder, to include consideration of TDIU based on this disability, as well as consider the claim for service connection for PTSD.  If any claim remains denied, the Veteran and his attorney-representative should be issued an SSOC.  An appropriate period of time should be allowed for response.

5.  Issue an SOC addressing entitlement to an increased rating for service-connected right knee disability and entitlement to TDIU based on multiple service-connected disabilities.  Notify the Veteran and his attorney-representative of his appeal rights and that he must file a timely Substantive Appeal (on VA Form 9) if he desires to perfect the appeals of this claim.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


